Citation Nr: 0702379	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-24 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served with the New York Army National Guard 
(ARNG) from November 1962 to February 1966 with a period of 
active duty for training from April 9, 1964, to October 8, 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision rendered by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2006, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his injured his back during his 
period of active duty for training.  In particular, he 
contends that he hurt his back in a fall off of a platform 
while lifting supplies into a truck.  He reported that he did 
not report for sick call, but was placed on limited duty and 
did load any more trucks.  A September 1964 service 
separation examination report notes that examination of his 
spine was within normal limits with no diagnosis or 
complaints related to his back.  

Subsequent medical records during his service with the ARNG 
show that he received treatment for pain in his lower left 
back in February 1966.  He reported a history of intermittent 
pain since he was 18 years old.  The ARNG subsequently 
discharged him after finding that he was physically 
disqualified for retention in the ARNG due to a herniated 
nucleus pulposus that was not found to have been related to 
his ARNG service.  

On a May 2002 VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
the veteran reported that he had been "under medical care 
for the past 30 [years]" for his claimed back disability.  
Furthermore, Dr. Darshan T. Shah, a private physician noted 
in a June 2001 statement, that the veteran had been receiving 
treatment for his back condition for over 10 years.  However, 
the record does not contain any treatment records dated prior 
to June 2001.  On remand, efforts should be made to obtain 
any pertinent treatment records from October 1964 to the 
present.

The Board notes that the veteran reported recent medical 
treatment from Dr. Shah during his August 2006 hearing.  He 
also executed an authorization permitting VA to obtain 
treatment records from Dr. Shah.  The record does not reflect 
that the originating agency has requested the records.  
Accordingly, on remand, the originating agency should attempt 
to obtain any recent pertinent treatment records from Dr. 
Shah.  

Based on the foregoing discussion, this case is REMANDED for 
the following action:

1.  The RO or AMC should obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
claimed back disability since October 
1964.  After securing the necessary 
release, the RO or AMC should obtain 
these records.

In any event, the RO or AMC should obtain 
copies of all outstanding treatment 
records from Dr. Shah to include records 
of treatment prior to June 2001.  

2.  If the RO or AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO or AMC 
should so inform the veteran and her 
representative and request them to 
provide the outstanding evidence.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


